Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it is over 150 words.  Correction is required.  See MPEP § 608.01(b).
Claim Objections
Claims 1-3, 5 and 13 are objected to because of the following informalities:  
Claim 1 Line 15 recites “node pod” it is suggested that Applicant add --of said plurality of radio node pods-- since it appears Applicant is referring to one of the plurality of radio node pods.
Claim 1 Line 30 recites “a prior iteration”, this should be replaced with --the prior iteration-- since such limitation has been previously recited.
Claim 2 Line 1 recites “wherein stimulus device” it is suggested that Applicant add --the-- between “wherein” and “stimulus device” since such elements have been previously recited.
Claim 2 Lines 1-2 recites “in a first iteration”, it is suggested that Applicant replace “a” with --the-- since a first iteration has been previously recited.  Appropriate correction is required.
Claim 3 Line 1 recites “in a first iteration”, it is suggested that Applicant replace “a” with --the-- since a first iteration has been previously recited.  Appropriate correction is required.
Claim 3 Line 2 recites “in a next iteration”, it is suggested that Applicant replace “a” with --the-- since a next iteration has been previously recited.  
Claim 4 Line 2 recites “ to radio node pod”, it is suggested that Applicant replace the limitation with --to the radio node pod--.
Claim 5 Line 2 recites “a plurality of radio node pods”, it is suggested that Applicant replace “a” with --the-- since such limitation has been previously recited.  Appropriate correction is required.
Claim 5 Line 3 recites “a plurality”, it is suggested that Applicant replace the limitation with --the plurality of radio nod pods-- since such limitation has been previously recited.  
Claim 5 Line 3 recites “may”, it is suggested that Applicant replace “may” with --is configured to-- since may renders the limitation thereafter to be optional.
Claim 5 Line 4-5 recites “a prior iteration”, this should be replaced with --the prior iteration-- since such limitation has been previously recited.
Claim 6 Line 4 recites “an iteration”, an iteration has been previously recited since it appears that Applicant is referring to the same iteration, it is suggested that “an” be replaced with --the--.
Claim 8 Line 2 recites “a series of codelets”, it is suggested that “a” be replaced with --the-- since a series of codelets have been previous claimed.
Claim 11 Line 3 recites “of radio node pods”, it is suggested that Applicant add --the-- between “of” and “radio”.
Claim 13 Lines 1-2 recites “a laptop, a personal data assistant, a smart phone, or other Internet-compatible device”, it is suggested that Applicant replace “a” with --the--  and add --the-- between “other” and “Internet” since such limitation has been previously recited.       
Claim 16 Line 2 recites “in a next iteration”, it is suggested that Applicant replace “a” with --the-- since a next iteration has been previously recited.
Claim 21 Line 1 recites “wherein the response device comprises”, it is suggested that Applicant replace the limitation with --further comprising--.
Claim 21 Line 4 recites “a radio node pod”, it is suggested that Applicant replace the limitation with --the radio node pod of the plurality of radio node pods--.since a radio node pod has been recited in Claim 1 and it appears Applicant is referring to the same.
Claim 22 Line 2 recites “a radio node pod”, it is suggested that Applicant replace the limitation with --the radio node pod of the plurality of radio node pods--. since a radio node pod has been recited in Claim 1 and it appears Applicant is referring to the same.            Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 6, 8, 19, 21 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 4, 6, and 8 recite “a series of codelets”, however a series of addressable codelets have been previously claimed in Claim 1. It is unclear if Applicant is referring to the same codelets or a different. In order to proceed, the Office will take the position that they are the same and will be interpreted as --the series of addressable codelets--.
Claim 5 recites “comprising addressable codelets”, however a series of addressable codelets have been previously recited in Claim 1. It is unclear if Applicant is referring to the same or different addressable codelets. In order to proceed, the Office will interpret the limitation such as --comprising additional addressable codelets--.
Claim 19 recites “a device identifier”, “a radio address of a receiving unit or units”, and “associated variables”. A radio address, a radio node pod identifier, and “associated variables” have been previously claim in Claim 1. It is unclear if Applicant is referring to the same or different limitations. In order to proceed, the Office will consider them to be the same and interpreted such as --wherein the radio node pods comprise a bluetooth radio set configured to broadcast a radio signal comprising the radio node pod identifier, the radio address of the receiving radio node pod or radio node pods, any response data, and to receive the radio signal comprising a codelet or the series of addressable codelets and the associated variables.--.
Claim 21 Lines 1-2 recite “improved punching bag”, it is unclear what the metes and bound of “improved” are and therefore it is suggested that Applicant remove the limitation. 
Claim 21 Line 3 recites “a plurality of accelerometric sensors”, however a multi-axis accelerometer has been previously recited in Claim 1. It is unclear if Applicant is referring to the same or different accelerometer. In order to proceed, the Office will interpret the limitation such as they are the same and should be replaced with --a plurality of accelerometric sensor assemblies comprising said multi-axis accelerometer--.
Claim 22 Line 3 recites “an accelerometric sensor”, however a multi-axis accelerometer has been previously recited in Claim 1. It is unclear if Applicant is referring to the same or different accelerometer. In order to proceed, the Office will interpret the limitation such as they are the same and should be replaced with -- an accelerometric sensor comprising said multi-axis accelerometer--.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 12, 13, and 17-20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Considine et al (US 7308818) in view of Kang et al (US 20060252608).
Regarding Claim 1, Considine et al teaches a system for training an individual subject or a team of subjects in a plurality of exercises (Refer to Paragraph [0114]:”The impact-measurement system desirably is configured for recording performances in individual training sessions for any of various users in any of various sports.”), which comprises:                   a) a wireless mesh network 1007 having a plurality of radio node pods 10/1000 (Refer to Fig. 1&13 Paragraph [0071]:”[0071] As shown in FIG. 13, the computer 1009 is connected between a telecommunications network 1007 and the controller module 1005. Also connected to the network 1007 is a "host" computer (not shown but well understood in the art). The host computer can comprise a video server, a database, and a retrieval system that enables a user on the network 1007 (e.g., the Internet), to which the host computer and the user's computer are connected, to retrieve information from the host computer.”) ;                   b) the radio node pods 10,18/1000,1005 having each a processor 240/1010 operative with two or more memory units (Refer to Paragraph [0118]:” Alternatively to being built into the microprocessor 240, the ADCs, RAM, and/or flash memory can be in the form of discrete components separate from the microprocessor 240.”), a radio address and a radio node pod identifier, a transceiver for sending and receiving radio signals to and from the mesh network (Refer to Paragraph [0069]:” a radio-wave transceiver, an ultrasonic transceiver, or infrared transceiver for sending data back and forth between the processing unit and controller module or computer.”..the Office takes the position that radio wave transceiver inherently provides a radio address and radio node pod identifier to each radio node pods in order to allow information to be transferred back and forth), a portable power supply (Refer to Paragraph [0104]:” These microprocessors also include built-in RAM and flash memory for code storage, and are powered by a +5 V power supply,”), a clock (Refer to Paragraph [0057]:” Alternatively, the controller module 1005 can include an internal clock (not shown, but integrated into the microprocessor 1010, for example) that can be started and stopped on command by the user as required for establishing a predetermined time interval in which strike data is to be taken”), a stimulus device for generating a visual, tactile or acoustic stimulus that defines a stimulus event (Refer to Paragraph [0105]:” The operating software also turns on and off target LEDs located on each sensor, based on serial-communications commands from the management controller.”), at least one response device with sensor or sensors for detecting, measuring and clocking a response to a stimulus, thereby defining a response measurement, wherein said sensor or sensors comprise a multi-axis accelerometer and each response measurement comprises one or more measurements of one or more vectored parameters of motion of a subject (Refer to Paragraph [0017]:”Each impact-sensor module of the system can include one or more accelerometers, dynamometers, magnetic-based sensors, optical-based sensors, or other suitable sensors, or a combination thereof (hereinafter collectively referred to as "impact meters"). The impact meters desirably are configured to measure the acceleration applied to the sensor during an impact event and to calculate the corresponding force applied by the impact to the impact meter, or to measure the force directly”… [0021] As noted above, each impact-sensor module desirably measures respective vector components of an impact along all three spatial axes.”);               c) wherein the processor and the memory units are configured for receiving, storing and executing program instructions (Refer to Paragraph [0056]:” [0056] As noted above, the controller module 1005 desirably includes a memory (e.g., in or associated with the microprocessor 1010) for storing any of various data input into the controller module 1005 by the user, for storing data obtained from the impact sensors 1004, and/or for storing any of various data-processing routines.”), the program instructions comprising:                                i) nonvolatile instructions for executing core functions of a radio node pod, the core functions comprising instructions for generating a stimulus by the stimulus device (LED) (Refer to Paragraph [0022]:”Exemplary devices providing visual feedback range from LEDs or target-lamp outputs (which can be application-specific and can be used to illuminate a certain target to be hit and to indicate that a particular impact was above or below a specific threshold of force) to full-featured color monitors that can display recreations of an impact (e.g., graphs such as bar graphs, pie graphs, line graphs, or other suitable videographic output)..”), for detecting and for measuring a response by the response device, for digitizing stimulus and response data (Refer to Paragraph [0053]:” [0053] The controller module 1005 desirably is configured to execute at least three general functions: (1) storage of data obtained from impact measurements performed by the impact sensors 1004, (2) performing comparisons of impact measurements to a predetermined or previously obtained set of data, and display and/or coordinate the display of measurement results.”), and for sending and receiving data to and from the mesh network (Refer to Paragraph [0026]:” The packet-based protocol also allows communication of impact data between the impact-sensor modules on the target and the management controller over a packet-based network such as the Internet. Thus, the impact data can be observed, analyzed, and commented on by someone, e.g., a trainer, at a remote location from the impact target.”..[0030]);                               ii) volatile instructions addressable to one or any combination of radio node pods of the mesh network, wherein the volatile instructions are wirelessly receivable as a first and a next codelet of a series of addressable codelets, the series defining an iteration of a training regimen, each codelet having associated variables, wherein each codelet is executable in order received, and the codelet and associated variables are configured for structuring the stimulus device and the response device of an addressed radio node pod to perform a function in the iteration (Refer to Paragraph [0022]:” Exemplary devices providing visual feedback range from LEDs or target-lamp outputs (which can be application-specific and can be used to illuminate a certain target to be hit and to indicate that a particular impact was above or below a specific threshold of force) to full-featured color monitors that can display recreations of an impact (e.g., graphs such as bar graphs, pie graphs, line graphs, or other suitable videographic output).”.. [0071] As shown in FIG. 13, the computer 1009 is connected between a telecommunications network 1007 and the controller module 1005. Also connected to the network 1007 is a "host" computer (not shown but well understood in the art). The host computer can comprise a video server, a database, and a retrieval system that enables a user on the network 1007 (e.g., the Internet), to which the host computer and the user's computer are connected, to retrieve information from the host computer. In the context of the instant system, a host computer can contain a program pertaining to, for example, a training simulation or other workout. A user of the instant system, via the computer 1009, can retrieve the program from the host computer over the network 1007.”…The Office takes the position that the codelets are inherent features of the transmission of data via a computer system).                     Considine et al fails to expressly disclose d) wherein the series of addressable codelets are configured to define a first iteration, a next iteration and a prior iteration, the wireless network is configured to perform an analysis of each of the response measurements transmitted to the network, and the associated variables, addresses, and order of the codelets in the series of codelets of the next iteration are reprogrammable by the wireless mesh network according to the analysis of the response measurements in a prior iteration until no further stimulus event or next response is detected. Kang et al teaches a response measurement device comprising an interactive feedback-controlled workout comprising a sensors and illuminating devices such that the system provides a series of codelets (commands) configured to define a first iteration, a next iteration and a prior iteration, the wireless network is configured to perform an analysis of each of the response measurements transmitted to the network, and the associated variables, addresses, and order of the codelets in the series of codelets of the next iteration are reprogrammable by the wireless mesh network according to the analysis of the response measurements in a prior iteration until no further stimulus event or next response is detected (Refer to Paragraph [0037]:” The method further includes illuminating one or more of the illuminable impact sensors to provide the user with a visual indication on the impact receiving body where to impart one or more impact responses in order to perform the impact-dependent response routine. The method includes waiting a preset period of time for the one or more impact responses from the user, and providing a variable feedback signal to the video display unit and the one or more illuminable impact sensors requesting the user to either repeat the previous impact-dependent response routine or progress to a new impact-dependent response routine dependent upon a measured response time and a calculated strength value of the one or more impact responses performed by the user.”..The Office takes the position that such routines are repeatitive such that there will further prior iterations based on the user’s feedback and/or selection or if the user decides to stop using the device).             Kang et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to one of ordinary skill in the art before effective filing to modify the system of Considine et al to be in view of Kang et al such that the series of addressable codelets are configured to define a first iteration, a next iteration and a prior iteration, the wireless network is configured to perform an analysis of each of the response measurements transmitted to the network, and the associated variables, addresses, and order of the codelets in the series of codelets of the next iteration are reprogrammable by the wireless mesh network according to the analysis of the response measurements in a prior iteration until no further stimulus event or next response is detected since Kang et al teaches that such systems providing a series of iterations based on user feed-back and response measurements are known in the art for providing an exercise routine for a user is known in the art and does not patentable distinguish the invention over prior arts. 
Regarding Claim 2, Considine et al in view of Kang et al continues to teach wherein stimulus device is configured to initiate a first iteration by generating a visual, tactile or acoustic stimulus (Refer to Considine et al Paragraph [0022]:”Exemplary devices providing visual feedback range from LEDs or target-lamp outputs (which can be application-specific and can be used to illuminate a certain target to be hit and to indicate that a particular impact was above or below a specific threshold of force) to full-featured color monitors that can display recreations of an impact (e.g., graphs such as bar graphs, pie graphs, line graphs, or other suitable videographic output)..”).
Regarding Claim 3, Considine et al in view of Kang et al continues to teach wherein the response in a first iteration is a stimulus in a next iteration (Refer to Kang et al Paragraph [0037]:” one or more illuminable impact sensors requesting the user to either repeat the previous impact-dependent response routine or progress to a new impact-dependent response routine dependent upon a measured response time and a calculated strength value of the one or more impact responses performed by the user.”.).
Regarding Claim 4, Considine et al in view of Kang et al continues to teach by the mesh network, comprising programmable instructions for reprogramming a series of codelets transmitted to radio node pod so as to adapt a training regimen from a first exercise routine or sport to a second exercise routine or sport (Refer to Considine et al Abstract :” The controller can be programmed to provide specialized training regimens and/or interactive training programs, such as over a computer network.”...[0082]:” Thus, it is possible to hold "communal" sessions in concert, for competitive sporting events, or for coached exercise regimes.”).
Regarding Claim 12, Considine et al in view of Kang et al continues to teach wherein the mesh network is configured with an external communications path for exchanging data with a personal computer, a laptop, a personal data assistant, a smart phone, or other Internet-compatible device enabled to calculate, track and report performance metrics for an individual or team (Refer to Considine et al Fig. 1&13 Paragraph [0071]:”[0071] As shown in FIG. 13, the computer 1009 is connected between a telecommunications network 1007 and the controller module 1005. Also connected to the network 1007 is a "host" computer (not shown but well understood in the art). The host computer can comprise a video server, a database, and a retrieval system that enables a user on the network 1007 (e.g., the Internet), to which the host computer and the user's computer are connected, to retrieve information from the host computer.”).
Regarding Claim 13, Considine et al in view of Kang et al continues to teach wherein the personal computer, a laptop, a personal data assistant, a smart phone, or other Internet-compatible device is enabled to report a trend or trends in performance (Refer to Considine et al Paragraph [0056]:” Applicable software in the computer 1009 can be used for calculating data trends exhibited among and between various workouts in which different striking techniques are tried by the athlete and/or various workouts involving the same striking technique, updating calculated averages for each measurement with each lot of new data, and/or providing enhanced display of measurement results”).
Regarding Claim 17, Considine et al in view of Kang et al continues to teach wherein the mesh network is configured to operate with a number of radio node pods sufficient to outfit a team (Refer to Considine et al Paragraph [0088]:” Thus, the data traffic passed through the transceiver of each of two or more remotely interacting participants (contestants, opponents, teammates, etc.) may be minimized to improve real-time performance of the impact-sensing and measurement system, and the wireless communications of the transceiver.”).
Regarding Claim 18, Considine et al in view of Kang et al continues to teach wherein the mesh network is configured to operate with a number of radio node pods sufficient to outfit two teams (Refer to Considine et al Paragraph [0088]:” Thus, the data traffic passed through the transceiver of each of two or more remotely interacting participants (contestants, opponents, teammates, etc.) may be minimized to improve real-time performance of the impact-sensing and measurement system, and the wireless communications of the transceiver.”..The Office considers each team to have at least one participant).
Regarding Claim 19, Considine et al in view of Kang et al teaches a radio signal comprising fails to expressly disclose a device identifier, a radio address of a receiving unit or units, any response data, and to receive a radio signal comprising a codelet or a series of codelets and associated variables (Refer to Paragraph [0069]:” a radio-wave transceiver, an ultrasonic transceiver, or infrared transceiver for sending data back and forth between the processing unit and controller module or computer.”..the Office takes the position that radio wave transceiver inherently provides a radio address and radio node pod identifier to each radio node pods in order to allow information to be transferred back and forth). But fails to teach wherein the radio node pods comprise a bluetooth radio set. The Office takes the position that such Bluetooth is common and known in the art to be suitable for short range radio wave transmission and therefore such modification would have been obvious and does not patentably distinguish the invention over prior arts. 
Regarding Claim 20, Considine et al in view of Kang et al continues to teach wherein the radio node pods 10/1000 are embedded so as to be worn by a player or in a device embedded in a piece of sports or exercise equipment (Refer to Considine et al Figs. 1&13).
Claims 21 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Considine et al (US 7308818) in view of Kang et al (US 20060252608), further in view of Williamson (US 9782652).
Regarding Claim 21, Considine et al in view of Kang et al teaches wherein the response device comprises an improved punching bag with apex and base (Refer to annotated Fig. 1A below),
    PNG
    media_image1.png
    534
    551
    media_image1.png
    Greyscale
 wherein a plurality of accelerometric sensor assemblies 12a-c disposed along the punching bag, a radio node pod 12c at the apex of the punching bag, and a wire harness 17,14,20 for power and data that extends down the spine from the radio node pod to the accelerometric sensor assemblies  (Refer to Paragraph [0120]:” An external transformer or battery supplies power to the management controller 18 through a power jack 316.” The office takes the position that the wire 14,17, 20 carries the power from the controller to the pods 12a-c). Considine et al fails to each the punching bag comprising an insertably removable spine assembly with rigid tubular support, a plurality of accelerometric sensor assemblies disposed along the spine. Williamson teaches a punching bag comprising an insertably removable spine assembly with rigid tubular support 300, a plurality of accelerometric sensor assemblies 350 disposed along the spine 300 (Refer to Fig. 3A,B Col 4 Lines 34-51). Williamson is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the device of Considine et al in view of Kang et al to be in view of Williamson such that there is an insertable removable spine for the purpose of providing more structure to hold the sensors.
Claims 22 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Considine et al (US 7308818) in view of Kang et al (US 20060252608), further in view of  Lin et al (US 20110159939).
Regarding Claim 22, Considine et al in view of Kang et al fails to teach comprising a coaching mitt with palm side and back side, wherein a radio node pod is embedded in a target at the center of the mitt on the palm side, the mitt having webbing and padding for covering and protecting the radio node pod, the radio node pod having an accelerometric sensor for detecting and measuring an impact of a punch on the target. Lin et al teaches a sensor system comprising an indicator 412 (e.g., buzzer), an accelerometer 414, a wireless transceiver 418, and a microcontroller 419 as described previously. A rechargeable battery (not shown) for powering the electronics can also be enclosed in this area of the boxing glove 400 (Refer to Fig. 4 Paragraph [0040]). Lin et al is from the same field of endeavor as Applicants invention and therefore it would have been obvious to modify the system of Considine et al in view of Kang et al to be in view of Lin et al such that the system comprises a coaching mitt with palm side and back side, wherein a radio node pod is embedded in a target at the center of the mitt on the palm side, the mitt having webbing and padding for covering and protecting the radio node pod (Refer to Fig. 4 of Lin et al to depict that the radio node pod is covered via being on the inside part of the glove..The Office takes the position that Lin et al teaches that there is some padding with this palm area (Paragraph [[0040]) and the webbing is considered the webb of fiber material in which the glove is made), the radio node pod having an accelerometric sensor for detecting and measuring an impact of a punch on the target, since such gloves with sensors are known in the art to be suitable for having such sensing systems to monitor a user’s exercise as taught by Lin et al and therefore such modification does not patentably distinguish the invention over prior arts.
Allowable Subject Matter
Claims 6 and 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 5, 7, 11, 14-16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Considine et al (US 7308818) in view of Kang et al (US 20060252608) are the closest prior arts to the claimed invention but fails to teach all the limitations as disclosed in the objected to claims in combination.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784